Title: From George Washington to Robert Morris, 31 August 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Rocky Hill August 31st 1783.
                        
                        I send you herewith the Estimate and requisition of Pay for the Writers employed under Colo. Varick’s
                            direction, and hope he will be enabled, by the time they have completed their Work, to make a settlement with them. I have
                            the honour to be Sir &c.
                        
                            G. Washington
                        
                    